     Case 3:20-cv-01901-LAB-KSC Document 24 Filed 01/13/21 PageID.127 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11     THERESA BROOKE                             Case No.: 20cv1901-LAB (KSC)
12                                 Plaintiff,
                                                  ORDER OF DISMISSAL
13     v.
14     RED LION HOTELS
       CORPORATION
15
                                Defendant.
16
17          The joint motion to dismiss (Docket no. 21) is GRANTED, and this action is
18   DISMISSED WITH PREJUDICE on the merits, and the parties shall each bear
19   their own costs and attorney’s fees.
20          However, the Court retains jurisdiction over possible Fed. R. Civ. P. 11
21   violations and other matters related to attorney discipline. Plaintiff’s counsel must
22   comply with the Court’s order requiring him to provide documentation. (Docket no.
23   22.)
24          IT IS SO ORDERED.
25   Dated: January 12, 2021
26
27                                              Honorable Larry Alan Burns
28                                              Chief United States District Judge


                                                 1
                                                                                     20cv1901
